UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4582


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ELIAS JUNIOR RODRIGUEZ,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:18-cr-00401-NCT-7)


Submitted: November 2, 2020                                   Decided: November 4, 2020


Before AGEE, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Bryson, WYATT EARLY HARRIS WHEELER, LLP, High Point, North
Carolina, for Appellant. Matthew G.T. Martin, United States Attorney, Michael F.
Joseph, Assistant United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a written plea agreement, Elias Junior Rodriguez pled guilty to

possession with intent to distribute 50 grams or more of a mixture and substance containing

methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(B) (2018). The district

court sentenced Rodriguez to 120 months’ imprisonment, reflecting both a downward

departure and a downward variance from Rodriguez’s Sentencing Guidelines range. On

appeal, Rodriguez challenges the procedural reasonableness of his sentence. We affirm.

       We review a defendant’s sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). A sentence is procedurally

reasonable if it is free of any “significant procedural error, such as . . . failing to adequately

explain the chosen sentence—including an explanation for any deviation from the

Guidelines range.” Id. at 51.

       Invoking both a downward departure under the Guidelines and a downward variance

under the 18 U.S.C. § 3553(a) (2018) sentencing factors, the district court sentenced

Rodriguez to 120 months’ imprisonment, a term less than half the low end of the 292- to

365-month Guidelines range. Rodriguez argues that the district court erred failed to

adequately explain the sentence because it did not separately address the downward

variance and downward departure or explain how each drove the court to arrive at the 120-

month sentence.

       In United States v. Diasdado-Star, 630 F.3d 359 (4th Cir. 2011), we reasoned that

“the practical effects of applying either a departure or a variance are the same,” and the

method by which a district court deviates from an initial Guidelines range affects neither

                                                2
the justification that court must provide nor the appellate review in which we engage. Id.

at 365. As long as the district court gives “serious consideration to the extent” of any

deviation and “adequately explain[s] the chosen sentence,” it is “irrelevant” whether the

court relies on a departure or a variance or both. Id. (quoting Gall, 552 U.S. at 46, 50); see

United States v. Evans, 526 F.3d 155, 164 (4th Cir. 2008) (review of sentence does not

depend on whether departure or variance provides basis for deviation).

       Applying this standard, we find no fault with the sentencing procedures of the

district court. At the sentencing hearing, the district court stated that it imposed the 120-

month sentence as a combination downward departure and downward variance.

Acknowledging that a 120-month sentence was a significant deviation from the Guidelines

range, the court opined that such a term was appropriate in light of factors specific to

Rodriguez, such as his family background, criminal history, and substance abuse, thereby

implicitly referencing the 18 U.S.C. § 3553(a) factors. We conclude that the district court

met its obligation to “provide a rationale tailored to the particular case at hand and adequate

to permit a meaningful appellate review.” United States v. Carter, 564 F.3d 325, 330 (4th

Cir. 2009) (internal quotation marks and citations omitted).

       Accordingly, we affirm Rodriguez’s sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.


                                                                                 AFFIRMED




                                              3